Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      27-NOV-2020
                                                      02:54 PM
                                                      Dkt. 10 ODAC


                         SCWC-16-00000609

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          YOUNG ACOPAN,
      Respondent/Plaintiff/Counterclaim Defendant-Appellee,

                                vs.

         ELEGANT CONCEPTS, LLC, dba PACIFIC CRAFTWORKS,
     Petitioner/Defendant/Counterclaim Plaintiff-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1CC131000247)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
              (By: Recktenwald, C.J., Nakayama, J.,
    and Circuit Judge Johnson, assigned by reason of vacancy,
   with McKenna, J., dissenting, with whom Wilson, J., joins)

          Petitioner’s Application for Writ of Certiorari, filed

on October 14, 2020, is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 27, 2020.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Ronald J. Johnson